DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/14/2020, 5/11/2021 and 11/9/2021 have been considered.

	
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -LIGHTING DEVICE WITH CAVITY FOR REMOVABLY ATTACHING TO A TOOL- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 10, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen (USPN 5,845,986 A).

    PNG
    media_image1.png
    255
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    200
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    238
    346
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    198
    media_image4.png
    Greyscale

	As to claim 1, Breen discloses (Figs. 9 and 10, corresponding parts of Figs. 1 and 2) a lighting device comprising: a housing 12 having a proximal end and a distal end and defining an interior cavity or opening 14 extending from the proximal end to the distal end configured to receive therein at least a portion 102 of an object 100;6 MEl 32874351v.1Application No.: 15/849,827Attorney Docket No. 129859.00009at least one light source 16 disposed substantially at the distal end of the lighting device that is configured to illuminate a field of view; a power source 18; an electrical circuit for delivering power from the power source to the at least one light source 16 (Col. 3, lines 25-30), the electrical circuit having an open state in which the electrical circuit is open and power is not delivered to the at least one light source 16 (Col. 5, lines 3-10), and having a closed state in which the circuit is closed and power is delivered to the at least one light source (Col. 5, lines 3-10); and a movable portion 50 that moves between a first position wherein the electrical circuit is in the open state (i.e. removed from tool and not deflected) and a second position wherein the electrical circuit is in the closed state (i.e. in tool and deflected), wherein said movement of the movable portion between the first position and the second positions includes (a) movement in an axial direction of the lighting device and (b) brings the electrical circuit between the open and closed states (Figs. 9, 10, Col. 4, line 66-Col. 5, line 10); wherein the power source 18, the electrical circuit and the movable portion 50 are configured to provide electrical power that is 
	As to claim 3, Breen discloses (Figs. 1 and 2) that the at least one light source 16 includes a plurality of lights sources 16 (Col. 3, lines 23-25).
	As to claim 4, Breen discloses (Fig. 1) that the plurality of light sources 16 are located about a circumference of (a) the object 100 when the lighting device is installed on the object 100 and/or (b) a distal end of the interior cavity or opening 14.
As to claim 5, Breen discloses (Fig. 1) that the plurality of light sources 16 are substantially equidistantly spaced about said circumference (Col. 3, lines 23-25).
As to claim 6, Breen discloses that the power source 18, the electrical circuit and the movable portion 50 are configured so that the at least one light source is automatically turned off upon removal of the lighting device from the object 100 (Col. 5, lines 8-10).
As to claim 9, the claim is directed to the intended use of the lighting device being configured to receive a handheld electrosurgical instrument.  As such, the scope of the claims are satisfied as long as the device can be used in the recited fashion.  
Since a lighting device of Breen is capable of being attached onto a handheld electrosurgical instrument, these claims are satisfied.

As to claim 10, Breen discloses (Figs. 9 and 10, corresponding parts of Figs. 1 and 2) a method comprising: installing a lighting device onto an object 100, the lighting device comprising: a housing 12 having a proximal end and a distal end and defining an 
	As to claim 12, Breen discloses that the step of illuminating a field of view includes substantially symmetrically illuminating the field of view (Fig. 1, Col. 3, lines 23-25) .
	As to claim 13, Breen discloses (Figs. 1 and 2) that the at least one light source 16 includes a plurality of lights sources 16 (Col. 3, lines 23-25).
	As to claim 14, Breen discloses (Fig. 1) that the plurality of light sources 16 are located about a circumference of (a) the object 100 when the lighting device is installed on the object 100 and/or (b) a distal end of the interior cavity or opening 14.
As to claim 15, Breen discloses (Fig. 1) that the plurality of light sources 16 are substantially equidistantly spaced about said circumference (Col. 3, lines 23-25).
As to claim 16, Breen discloses further including removing the lighting device from the object 100, and, during the removing step, automatically turning the at least one light source 16 off (Col. 5, lines 8-10).
As to claim 17, Breen discloses that the removing step includes moving the movable portion 50 from the second position to the first position, including said movement of the movable portion in said axial direction (Col. 5, lines 8-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen as applied to claims 1 and 10 above, and in further in view of Correa (USPN 6,988,814 B1) and Bundesdruckerei (DE 29904917U1, citations herein refer to the attached machine translation).
As to claims 2 and 11, Breen discloses using the lighting device with other tools (Col. 5, lines 23-29), but is silent as to the light source illuminating UV light.
Correa discloses wherein a lighting device attached to a tool is provided as for a screwdriver or as for a knife (Fig. 4), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the lighting device as adapted to be used with a knife instead of as with a screwdriver, since the selection of from among known suitable alternatives is 
	Breen in view of Correa is silent as to the light being UV light.
	Bundesdruckerei teaches including UV light on a hand tool with knife (Paragraph 13) in order to inspect security features of security products/documents (Paragraphs 29 and 56).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light source emit UV light in order to inspect security features, as taught by Bundesdruckerei.

Claims 7, 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen as applied to claims 1 and 10 above, or alternatively further in view of Correa.
As to claims 7 and 8, the claim is directed to the intended use of the lighting device being configured to receive a medical device/surgical instrument.  As such, the scope of the claims are satisfied as long as the device can be used in the recited fashion.  
Since a lighting device of Breen is capable of being attached onto a medical device/surgical instrument/, these claims are satisfied.
Alternatively, with respect to claims 7, 8, 18 and 19, Correa discloses wherein a lighting device attached to a tool is provided as for a screwdriver or as for a medical instruments (Fig. 4, Col. 8, line 8, such as scissors), thus recognizing equivalent structures in the art.

	With respect to claims 8 and 19 particularly, Correa teaches using scissors (Col. 8, line 8), but is silent as to specifically surgical instruments.  
	However, it is well-known in the art to use surgical scissors as surgical instruments and therefore it would be obvious to one having ordinary skill in the art to make surgical scissors the object to be attached in order to apply the advantages of Breen to further types of tools.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jayaraj (US PGPub 2012/0101497 A1) teaches (Fig. 5A) an attachable light source 400 for an electrosurgical pencil (Paragraph 2).
Greep (US PGPub 2013/0204246 A1) teaches (Fig. 1) an electrosurgical pencil 110 with electrode tip 112 (Paragraph 43).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As seen in Breen, it is known in the prior art to have a light source attachment as described in claim 1 with movable portion 50 that moves in the axial direction and brings the electrical circuits between the open and closed state.  However, as seen in Breen, the movable portion 50 functions as an electrically conductive portion that completes a circuit due to electrically conductive material 102 of the object 100.  
As seen in Jayaraj, the light attachment does not appear to be mounted onto an electricall conductive location 102.  While it is contemplated that element 108 may be electrically conductive, as seen in Greep Fig. 1 #112, Paragraph 43, since the purpose of the tip is to be an electrode for electrosurgical application, it is contemplated that this function may interfere with the operation of the movable portion 50 of Breen if used in combination.
Therefore, while it is known separately to have the recited movable portion as part of a lighting device and it is known to attach a lighting device onto an electrosurgical instrument, the prior art does not teach or suggest the combination of all the limitations recited by claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875